DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil R. Jetter (Reg. No. 46,803) on 3/18/21.
The application has been amended as follows: 

----- 1. A method of performing a complex Fourier transform of an input function comprising amplitude and phase information, comprising: decomposing the input function into a plurality of sub-functions with a processor, wherein the complex Fourier transform of each of the sub-functions comprises an amplitude function and a phase function in which a phase of the phase function is constrained to a plurality of possible phase values; determining, with the processor, the phase function of the Fourier transform of each of the sub-functions with an optical system that measures the amplitude function of an optical Fourier transform of each of the sub-functions and changes in the amplitude function of the complex Fourier transform caused by applying a perturbation function to the sub-function, and combining, with the processor, the determined phase functions and the measured amplitude functions for each of the sub-functions to form the complex Fourier transform of the input function. -----
Election/Restrictions
Claims 16-18 & 24-27 are allowable. The restriction requirement between Inventions I-II, as set forth in the Office action mailed on 3/31/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn as to claims 1-15.  Claims 1-15, directed to a method of performing a complex Fourier transform (Invention II) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1-18 & 24-27 are allowed.
Claim 1 is allowable for at least the reason “determining, with the processor, …” as set forth in the claimed combination.
Claims 2-15 are allowable due to their dependence on claim 1.

Claims 17-18 & 24-27 are allowable due to their dependence on Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872